DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
The claim amendment dated June 3, 2022 has now been entered.  Claims 1, 5, 14, 15, 19, and 24 were amended.  In light of the claim amendment, the species currently under consideration is now where X of Formula 1 is a direct bond and one of the R1 or R2 is present as a Formula 2 group. 
Claims 10-13 and 20-23 remain withdrawn as non-elected.  Claims 1-9, 14-19 and 24 are under consideration.
The rejection of claims 1-9, 14-19, and 24 under 35 U.S.C. 103 as being unpatentable over Hotta et al. (US 2013/0150576 A1) in view of Yabe et al. (US 2006/0186798 A1) set forth in the office action mailed April 5, 2022 is withdrawn due to the amended claim set dated June 3, 2022.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 15 now recite a proviso for when X is a direct linkage, Ar1 and Ar2 are only unsubstituted aryl groups; however, each of the claims later recite “any one of Ar1, R1 or R2 is represented by following Formula 2”.  The Formula 2 is an arylene group with an attached amino group.  The further limitation “any one of Ar1, R1 or R2 is represented by following Formula 2” appears to be outside the scope of what is defined for Ar1 when X is a direct linkage earlier in the claim.   Clarification and/or correction are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9  sets forth a Formula 4-1 that appears to be outside the scope of a claim 1 compound when X is direct linkage as the corresponding group to Ar1 group is an arylene with an amino attached.   (In parent claim 1, Ar1 is unsubstituted aryl when X is a direct linkage.)
Claims 14 and 24 depend from independent claims 1 and 15, respectively.  Parent claims 1 and 15 recite formula 1 having groups R1 and R2 as aryl or alkyl and one may be a Formula 2 group.  Some of the specific compounds in claims 14 and 24 comprise a diarylamino group with direct bonding of the nitrogen to the polycyclic heteroaromatic core.  The directly bonded group does not appear to correspond to the definition of R1, R2 or of the arylene L of the Formula 2 group.  Claims 14 and 24 appear to recite compounds outside the scope of claims 1 and 15, upon which they respectively depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (WO 2014/050417 A1).
Regarding independent claim 1 and independent claim 15, Kawabe et al. teaches formula (1) compounds and more specifically formula (31) compounds (see par. 23-24):

    PNG
    media_image1.png
    230
    384
    media_image1.png
    Greyscale
.
In formula 31, R311 and R312 may be a hydrogen or aromatic hydrocarbon group among others and A1 to A8 may each be CRx where Rx is hydrogen or a substituent (see par. 25).  Paragraph 96 teaches each Rx is synonymous with the substituent represented by R in formula (1). Paragraph 50 teaches substituents include hydrogen, aryl groups such as phenyl, and diarylamino groups such as diphenylamino among others. A further substituent of Rx may include diarylamino (see par. 99).  Accordingly, a substituent group according to instant Formula 2 may be included corresponding to a Kawabe Rx group as part of an A1 to A8 as CRx.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form derivatives of the reference according to formula 31 having the group selected as described above wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve functional indoloindole compounds of formula 31 within the disclosure of Kawabe et al. for an operational light emitting device with a predictable result and a reasonable expectation of success.
	Regarding a device structure with a light emitting layer, hole transport region and electron transport region, the layers are taught in par. 40.  Regarding claims 2 and 18, the formula (1) compounds may be included as the “hole transport layer” (see par. 43). A hole injection layer may be included in the structure (see par. 40).
	Regarding claim 3, the formula (1) material may be adjacent the emitting layer on the anode side of the light emitting layer and a plurality of hole transport layers may be present (see par. 43).
	Regarding claims 4 and 16, the formula (31) of a formula (1) corresponds to instant formula 1-1 (see par. 23-25).
	Regarding claims 5, 9, 17, and 19, in Kawabe formula 31, R311 and R312 may be a hydrogen or aromatic hydrocarbon group among others and A1 to A8 may each be CRx where Rx is hydrogen or a substituent (see par. 25).  Paragraph 96 teaches each Rx is synonymous with the substituent represented by R in formula (1). Paragraph 50 teaches substituents include hydrogen, aryl groups such as phenyl among others and further substituent of Rx may include diarylamino (see par. 99).  Accordingly, a substituent group according to instant Formula 2 may be included corresponding to a Kawabe Rx group as part of any one of A1 to A8 as CRx.
	Regarding claim 6, A1 to A8 may be CRx and Rx is a substituent including hydrogen or phenyl among others (see par. 96, 50).
	Regarding claim 7, a Rx may be phenylene that is further substituted by diarylamino (see par. 50, 96, 99).
	Regarding claim 8, diarylamino as diphenylamino is expressly taught (see par. 99) per instant R3 and R4 at least as phenyl.
	Regarding claims 14 and claim 24 with respect to at least instant compound A27,  the Kawabe formula 31 corresponds where R311 and R312 are phenyl aromatic hydrocarbon and A1, A2, and A4 to A8 are each CRx where Rx is hydrogen and A3 is CRx where Rx is biphenyl (see par. 25, 96).  A further substituent of the A3 Rx may include diarylamino as diphenylamino (see par. 99, 50).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 14-19, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,450,811 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘811 also claims indolocarbazole derivatives that include a diarylamino substituent group located on the core of the indolocarbazole for a layer such as a hole transport layer of a light emitting device structure. US ‘811 claims compounds and devices that are overlapping in scope with the instant compounds and devices.  Therefore, given the overlap between the present claims and the patented claims, it would have been obvious to one ordinary skill in the art before the effective filing date to claim compounds and devices which are in paten US 11,450,811 and encompassed by the scope of the present claims and thereby arrive at the present invention. 



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gao et al. (US 2017/0229654 A1) teaches electroactive materials for OLEDs (see par. 4, 10), which comprise compounds with indoloindole core groups that are positional isomers to groups of the instant claims (see formulas I and II, par. 10).

The reference is considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786